DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because of the following informalities:
(a) In Figure 9, step S12, first line: Change “separation pillar transition structure” to “protection pattern”.  See page 30, paragraph 137.
(b) Show steps S10 and S20 in the drawings, as in Figure 9.  See page 33, paragraph 154.
(c) Show steps S501 to S504 in the drawings, as in Figure 9.  See page 35, paragraph 169.
(d) Show steps S601 to S603 in the drawings, as in Figure 9.  See page 36, paragraph 182.
(e) Show steps S201 and S202 in the drawings, as in Figure 9.  See page 38, paragraph 193.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
The disclosure is objected to because of the following informalities:
Page 19, paragraph 94, line 1: Change 1301 to 1031.  Compare with line 3.
Page 26, paragraph 118, line 5: Check the translation of the “trapezoid”.  The term appears twice in a list of shapes.
Page 27, paragraph 122, line 6: Check the translation of “though”.  This word does not make sense in the context of the sentence.
Page 31, paragraph 146, line 2: Change 1041 to 1014.  Compare with line 3.
Page 34, paragraph 164, line 3: Change 1041 to 1014.  See above.
Page 39, paragraph 201, line 10: Change 103 to 1036.  Compare with line 9.
Appropriate correction is required.
Claim Objections
Claims 4-11 are objected to because of the following informalities:

Claims 5-11 are objected to for depending from objected-to claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, which depends from claim 1: This claim includes the following language in lines 4-7:  “a side face of the second separation portion proximate to a central axis of the separation pillar is furthest away from the central axis, a side face of the second separation portion away from the central axis is closest to the central axis; ….” (emphasis added). There are two references to central axes, the first reference being specific to the central axis of the separation pillar, and the second reference to the central axis not being associated with anything.  It appears that the second reference to 
Claims 5-11 are rejected to for depending from claim 4.  For purposes of examination, the claim will be interpreted without the confusing/conflicting limitations
Regarding claim 17, which depends from claim 15: This claim includes the following language in lines 5-13: 
forming at least one first groove in the isolation region in the insulating layer, each first groove being disposed around the opening region, wherein each separation pillar transition structure is formed on a side of a first groove proximate to or facing away from the opening region, and a side face of the first groove proximate to the separation pillar transition structure and a side face of the separation pillar transition structure proximate to the first groove are in or substantially in a same plane or a same curved surface; or each separation pillar transition structure is formed between two adjacent first grooves, ….
(emphasis added).  Line 5 includes one or more first grooves, and thus encompasses only one first groove.  However, lines 12-13 require two adjacent first grooves.  Thus, the scope of first portion of the claim—only one first groove exists—may conflict with the scope of the second portion of the claim, which requires two first grooves to exist.  Because these requirements have the potential to conflict, claim 17 is rejected as indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Li, Chinese Pat. Pub. No. 109802052A (published May 24, 2019).
Li Figure 4:

    PNG
    media_image1.png
    309
    512
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    485
    294
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    394
    389
    media_image3.png
    Greyscale

Regarding claim 1: Li Figures 1, 4, and 5 disclose a display panel, having a display area, the display area including a pixel region (100), an opening region (200) and an isolation region (300) disposed between the pixel region (100) and the opening region (200), the isolation region (300) being disposed around the opening region (200), and the display panel comprising: a base (11); at least one separation pillar (15) disposed in the isolation region (300) on the base (11), each separation pillar (15) being disposed around the opening region (200), and a longitudinal section of the separation pillar (15) perpendicular to an extending direction of the separation pillar (15) being I-shaped; at least one protection pattern (20) disposed on a surface of at least one separation pillar (15) facing away from the base (11); and a light-emitting functional layer (13) disposed at least in both the pixel region (100) and the isolation region (300) on a surface of the at least one protection pattern (20) facing away from the base (11), 
Regarding claim 2, which depends from claim 1: Li discloses that an orthographic projection of the separation pillar (15) on the base (11) is within a range of an orthographic projection of a corresponding protection pattern (20) on the base (11).  See Li Figure 4.
Regarding claim 4, which depends from claim 1: Li discloses that, in a thickness direction of the base (11), the separation pillar (15) includes a first separation portion (151), a second separation portion (152), and a third separation portion (153) that are sequentially stacked, and compared with the first separation portion (151) and the third separation portion (153); and 42a material of the first separation portion (151) is the same as a material of the third separation portion (153), a material of the second separation portion (152) is different from the material of the third separation portion (153), and an etch rate of the material of the second separation portion (152) is greater than an etch rate of the material of the third separation portion (153).   Li specification ¶¶ 36, 37.
Claims 1, 2, 4, and 12-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi, U.S. Pat. Pub. No. 2020/0119304, Figures 1-3, 6, 7, 9, and 14.






    PNG
    media_image4.png
    370
    443
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    425
    394
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    585
    443
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    477
    402
    media_image7.png
    Greyscale





    PNG
    media_image8.png
    594
    397
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    505
    506
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    482
    603
    media_image10.png
    Greyscale


See Choi Figure 14.
Regarding claim 4, which depends from claim 1: Choi discloses that, in a thickness direction of the base, the separation pillar (102, 103, 104 in each of 510, 520) includes a first separation portion (102), a second separation portion (103), and a third separation portion (104) that are sequentially stacked; and 42a material of the first separation portion (102) is the same as a material of the third separation portion (104), a material of the second separation portion (103) is different from the material of the third separation portion (104), and an etch rate of the material of the second separation portion (103) is greater than an etch rate of the material of the third separation portion (104).  See Choi specification ¶¶ 116, 133-135, 159-163.  To the extent that Choi does not disclose the etch rate relationship, the process limitation of how a layer is formed has no patentable weight in claims drawn to structure.  Note that a product-by-process claim is directed to the product per se, not the process by which the product is made.  In re Hirao, 190 USPQ 15 at 17 n. 3 (CCPA 1976).  See also In re Brown, 173 USPQ 685, 688 (CCPA 1972); In re Luck, 177 USPQ 523, 525 (CCPA 1973); In re Fessman, 180 USPQ 324, 325-26 (CCPA 1974); In re Avery, 186 USPQ 161, 166-67 (CCPA 1975); In re Wertheim, 191 USPQ 90, 103 (CCPA 1976); and In re Marosi, 218 USPQ 289, 292-93 (Fed. Cir. 1983), all of which make it clear that it is the patentability of the final product per se which must be determined in a product-by-process claim, and not the patentability of the process, and that an old or obvious product by a new method is not 
Regarding claim 12, which depends from claim 1: Choi discloses that the at least one separation pillar (102, 103, 104 in each of 510, 520) includes two separation pillars (102, 103, 104 in each of 510, 520) spaced apart.  Id. ¶ 150.
Regarding claim 13, which depends from claim 1: Choi discloses an opposite electrode (223) disposed on a surface of the light-emitting functional layer (222) facing away from the base (101), wherein the opposite electrode (223) is located at least in both the pixel region and the isolation region (NDA1), and is disconnected at the inner side face and the outer side face of the separation pillar (102, 103, 104 in each of 510, 520).  Id. ¶¶ 119, 162.  Choi discloses that the opposite electrode (223) may be a cathode.  Id. ¶ 79.
Regarding claim 14: Choi discloses a display apparatus (1), comprising the display panel (10) according to claim 1.  Id. ¶ 63.  See also the rejection of claim 1, above, which is incorporated by reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Li, and further in view of Choi Figure 14.
Regarding claim 12, which depends from claim 1: Li does not disclose that the at least one separation pillar includes two separation pillars spaced apart.  
Choi, directed to similar subject matter, discloses the at least one separation pillar (102, 103, 104 in each of 510, 520) includes two separation pillars (102, 103, 104 in each of 510, 520) spaced apart.  Choi specification ¶¶ 150, 151, 159-163, 172, 173.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the two separation pillars in the Li device because the modification would have involved a selection of a separation pillar arrangement based on its suitability for its intended use.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li, and further in view of Kim, U.S. Pat. Pub. No. 2018/0166525, Figure 4.
Kim, Figure 4:

    PNG
    media_image11.png
    287
    476
    media_image11.png
    Greyscale


Kim Figure 4 discloses a similar arrangement with a cathode (250) disposed on a surface of the light-emitting functional layer (230) facing away from the base (110).  Kim specification ¶ 95.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kim cathode in Li because the modification would be a substitution of parts.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li, and further in view of Choi Figures 1-3.
Regarding claim 14: As noted above, Li discloses the display panel according to claim 1.  However, Li does not disclose a display apparatus.
Choi, directed to similar subject matter, discloses a display apparatus comprising a display panel.  Choi specification ¶¶ 58-64, 76.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Li display panel in a Choi display apparatus because the modification would have involved a selection of a known combination based on its suitability for its intended use.	


Allowable Subject Matter
Claims 15, 16, and 18-20 are allowed.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3 and 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 3: The claim has been found allowable because the prior art of record does not disclose “a thickness of each protection pattern is in a range of approximately 10 nm to approximately 100 nm”, in combination with the remaining limitations of the claim.
With regard to claim 5: The claim has been found allowable because the prior art of record does not disclose “an insulating layer, the at least one separation pillar being disposed on a first surface of the insulating layer facing away from the base; and at least one first groove disposed in the isolation region in the first surface of the insulating layer, each first groove being disposed around the opening region, wherein the at least one first groove includes one first groove, the one first groove is disposed on a side of the at least one separation pillar proximate to or away from the opening region, and a side wall of the one first groove proximate to the at least one separation pillar and a side face of a first separation portion of a separation pillar closest to the one first groove are 
With regard to claims 6-11: The claims have been found allowable due to their dependency from claim 5 above.
With regard to claim 15: The claim has been found allowable because the prior art of record does not disclose “forming the at least one protection pattern on a surface of at least one separation pillar transition structure facing away from the base; performing a wet etching on the at least one separation pillar transition structure on which the at least one protection pattern has been formed to form the at least one separation pillar”, in combination with the remaining limitations of the claim.
With regard to claims 16-20: The claims have been found allowable due to their dependency from claim 15 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897